[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               OCT 17, 2006
                            No. 06-11197                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A96-423-758

HENRY YOHANES KEMUR,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (October 17, 2006)

Before DUBINA, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Henry Yohanes Kemur petitions this Court for review of the Immigration

Judge’s and Board of Immigration Appeals’ denial of asylum and withholding of

removal under the Immigration and Nationality Act (“INA”), and protection under

the United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment (“CAT”).

      Kemur is a citizen of Indonesia. The United States government initiated

removal proceedings against him on April 18, 2003. Kemur then filed an

application for asylum, withholding of removal, and protection under CAT. In his

application, Kemur argued that he feared persecution at the hands of various

members of the Muslim majority on account of his Christianity. He pointed to an

instance in high school in 1994 in which he was attacked by fists with eleven

young men whom he believed to be Muslim. He also predicated his fear on news

accounts of violence towards Christians, and the fact that his uncle was attacked

and killed by people who his family believed to be Muslims, while attempting to

prevent the group from stealing merchandise from his store.

      On September 27, 2004, the Immigration Judge (“IJ”) denied Kemur’s

application for asylum based on his failure to file within one year of arriving in the

United States, and his failure to show extraordinary circumstances to excuse the

delay. 8 U.S.C. § 1158(a)(2)(B). The IJ denied the application for withholding of



                                           2
removal and protection under CAT based on Kemur’s failure to show an objective

likelihood of harm on account of a statutorily protected ground, and his failure to

demonstrate a likelihood of torture in Indonesia such that a grant of protection

under CAT was warranted. The IJ noted that Kemur, when answering questions

concerning his possible return to Indonesia, initially stated that he was settled in

the United States and did not wish to return. Only after further questioning did he

state that he was concerned for his safety. Kemur appealed to the Board of

Immigration Appeals (“BIA”), which adopted and affirmed the order of the IJ.

Kemur then timely petitioned this Court for review of the decisions of the IJ and

BIA.

       We affirm the denial of Kemur’s application for asylum. An alien may not

apply for asylum “unless [he] demonstrates by clear and convincing evidence that

the application has been filed within 1 year after the date of the alien’s arrival in

the United States.” 8 U.S.C. § 1158(a)(2)(B). An untimely application may be

considered “if the alien demonstrates . . . either the existence of changed

circumstances which materially affect the applicant’s eligibility for asylum or

extraordinary circumstances relating to the delay in filing an application within the

period specified in subparagraph (B).” Id. at § 1158(a)(2)(D). The IJ and BIA

found that Kemur filed his application after the one-year period had lapsed and that



                                            3
there was nothing to excuse the late filing.1 Thus, this Court lacks jurisdiction to

review these findings. 8 U.S.C. § 1158(a)(3) (“No court shall have jurisdiction to

review any determination of the Attorney General under paragraph (2).”); see

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (holding that

“section 1158(a)(3) divests our Court of jurisdiction to review a decision regarding

whether an alien complied with the one-year time limit or established extraordinary

circumstances that would excuse his untimely filing.”) (citation omitted).

       We must also affirm the denial of his withholding of removal and CAT

claims. In denying Kemur’s claim, the IJ found that Kemur had not established that

he was attacked by Muslims on account of his Christianity. The IJ first questioned

whether the incident happened, and then found, assuming that it did happen, that

the incident at his school was not so “systematic nor so grievous” that it qualified

as past persecution to support a withholding of removal claim or claim of torture

under CAT. The IJ did not find any other evidence to support Kemur’s claims. The

IJ further found although religious intolerance is a problem in Indonesia, Kemur

had not demonstrated that he personally was more likely than not to be at risk of

       1
          The IJ found that the closest fact that could have supported this exception to the one-
year requirement was Kemur’s testimony that he believed his uncle was killed in 1998 by
Muslims when he tried to prevent a group from stealing merchandise from his store. However,
the IJ found that even if the event could be viewed as a new circumstance justifying an
exception, Kemur would have had to file his application within a reasonable period. Because
Kemur did not file his application within a reasonable period, he cannot qualify for an exception
to the one-year requirement.

                                                4
persecution, and that the statistical probability of such persecution was small. In

other words, Kemur did not demonstrate, based on the evidence presented, that he

was more likely than not to suffer persecution or torture upon return to his country.

      When the BIA adopts the opinion of the IJ, the Court reviews the decisions

of both the BIA and the IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). We review de novo the IJ’s and BIA’s legal conclusions, including

questions of subject matter jurisdiction. Mendoza, 327 F.3d at 1287 nn.5 & 6. “The

IJ’s findings of fact are conclusive unless the record demonstrates that ‘any

reasonable adjudicator would be compelled to conclude to the contrary.’” Id. at

1287 (citing INA § 242(b)(4)(B) and 8 U.S.C. § 1252(b)(4)(B)). To reverse the IJ’s

factual findings, a reviewing court must find that the record “not only supports that

conclusion, but compels it.” Fahim v. U.S. Att’y. Gen., 278 F.3d 1216, 1218 (11th

Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 480 (1992)).

      This Court cannot find that the IJ erred in its legal conclusions. Further,

substantial evidence supports the IJ’s conclusion that Kemur failed to establish

eligibility for withholding of removal or protection under CAT. Accordingly, this

Court must affirm the denial of Kemur’s application for withholding of removal

and claim for relief under CAT.

      PETITION DENIED.



                                           5